Citation Nr: 0018056	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical care rendered on October 20, 
1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from April 1956 to 
July 1958.  

This matter arises from a November 1998 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
outpatient medical treatment at the emergency room of a 
private medical facility for shortness of breath and a 
persistent cough.  

2.  The medical care received by the appellant on October 20, 
1998, was not for a service-connected disability.  

3.  The veteran does not have a service-connected disability 
that is total and permanent in nature.  

4.  The veteran is not participating in a rehabilitation 
program under the auspices of 38 U.S.C.A. Chapter 31 (West 
1991).  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private medical care on October 20, 1998, have 
not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of medical treatment received at a private hospital on 
October 20, 1998, which was administered without prior VA 
authorization.  He contends that VA should indemnify him 
against the cost of this treatment because it was incurred on 
an emergent basis, and because he previously had received 
treatment at VA medical facilities for the same 
symptomatology.  

The facts in this case are not in dispute.  On October 20, 
1998, the veteran sought treatment at the emergency 
department of the Hillcrest Medical Center in Tulsa, Oklahoma 
for shortness of breath and a persistent cough.  He stated at 
that time that he had been producing sputum during the prior 
three-day period.  The veteran was observed to be oriented 
and alert, and in no acute distress.  He was administered 
breathing treatments with nonpreservable aerosol ibuterol and 
Atrovent with resolution of his brochospastic crisis.  At 
discharge, he was diagnosed as suffering from probable 
atypical pneumonia with reactive airway disease, and was 
referred for follow up with the VA clinic later that week.  

The threshold question presented is whether the veteran met 
the basic eligibility requirements for unauthorized medical 
treatment received at a non-VA medical facility on 
October 20, 1998.  See 38 U.S.C.A. § 1728(a)(1); 38 C.F.R. 
§ 17.120.  If so, he might be entitled to payment or 
reimbursement for the cost of such treatment, notwithstanding 
that it was incurred without prior VA authorization.  
However, to be entitled to this benefit, the treatment must 
have been for a service-connected disability, a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, or for an 
illness or injury incurred by a veteran who was participating 
in a rehabilitation program under 38 U.S.C.A. 

Chapter 31 at the time the medical treatment at issue was 
rendered.  Finally, a veteran may receive such unauthorized 
private medical treatment for any disability 
if  the veteran has a total disability permanent in nature 
resulting from a service-connected disability.  38 C.F.R. 
§ 17.120(a)(1)-(4).  A review of the record indicates that 
the veteran is not currently service connected for any 
disability.  Nor is he training under the auspices of 
38 U.S.C.A. Chapter 31.  As such, he does not meet any of the 
basic requirements for the benefit sought.  Absent this, 
there is no reasonable basis upon which to predicate a grant 
of such benefit.  

The Board notes that at his personal hearing, the veteran 
testified that he had received medical treatment at a VA 
medical facility for various disorders, including a pulmonary 
disorder, and that he did not understand the distinction 
between such treatment and unauthorized medical treatment at 
a private medical facility.  As noted above, unauthorized 
medical treatment at a private facility falls under the 
auspices of 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120.  However, 
a veteran's eligibility for such treatment at a VA medical 
facility is subject to the requirements set forth in 
38 U.S.C.A. §§ 1710, 1722, 1724 (West 1991 & Supp. 1999).  
The eligibility criteria for such treatment, to include that 
for nonservice-connected disabilities, is much different from 
the eligibility criteria set forth under the laws and 
regulations governing the payment or reimbursement of the 
cost of unauthorized private medical treatment.  

In effect, the veteran has requested extraordinary equitable 
relief in this case; such relief exceeds the Board's 
authority.  Only the Secretary of Veterans Affairs is 
authorized to render such relief.  See 38 U.S.C.A. § 503(b) 
(West 1991); see also Schleis v. Principi, 3 Vet. App. 415, 
418 (1992).  Because the veteran has failed to state a claim 
for which relief can be granted with regard to his medical 
treatment at a non-VA medical facility for a nonservice-
connected disability, his appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA medical care administered on October 20, 
1998 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


